UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4588



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ARTHUR JAMES MUNGO, JR., a/k/a Famous, a/k/a
JJ,

                                            Defendant - Appellant.


                            No. 06-4589



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


STEVEN ALLEN BYRD,

                                            Defendant - Appellant.


                            No. 06-4590



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
ROBERT GENARD BYRD, a/k/a Stank,

                                              Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:05-cr-01042-TLW)


Submitted:   November 28, 2007           Decided:   December 17, 2007


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifford L. Welsh, WELSH & HUGHES, North Myrtle Beach, South
Carolina; John M. Ervin, III, ERVIN LAW FIRM, PA, Darlington, South
Carolina; Kathy Price Elmore, ORR, ELMORE & ERVIN, LLC, Florence,
South Carolina, for Appellants. Rose Mary Parham, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 - 2 -
PER CURIAM:

            Pursuant to written plea agreements, Arthur James Mungo,

Jr., Steven Allen Byrd, and Robert Genard Byrd pled guilty to

conspiracy to possess with intent to distribute 50 grams or more of

cocaine base and 500 grams or more of cocaine, in violation of 21

U.S.C. §§ 841(b)(1)(A) and 846 (2000).     Mungo and Robert Byrd also

pled guilty to possession of a firearm during and in relation to a

drug trafficking crime, in violation of 18 U.S.C. § 924(c) (2000).

Mungo was sentenced to 210 months’ imprisonment, Steven Byrd was

sentenced   to   120   months’   imprisonment,   and   Robert   Byrd   was

sentenced to 300 months’ imprisonment.           Finding no error, we

affirm.

            On appeal, counsel filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), asserting there are no

meritorious issues for appeal, but contending (1) the district

court wrongly classified Mungo as a career criminal; (2) the

district court failed to comply with the requirements of Federal

Rule of Criminal Procedure 11 in accepting Steven and Robert Byrd’s

guilty pleas; (3) the district court did not properly calculate

Robert Byrd’s advisory guideline range; and (4) the district

court’s sentence for Robert Byrd was unreasonable.       The Defendants

were advised of their right to file a pro se supplemental brief,

but did not do so, and the Government elected not to file a

responsive brief.


                                  - 3 -
            Mungo questions whether he was properly classified as a

career offender because the drug conspiracy began prior to when he

committed the acts underlying his prior convictions. Section 4B1.1

of   the   United   States   Sentencing     Guidelines      provides   that    a

defendant should be classified as a career offender when (1) the

defendant is over eighteen, (2) the instant crime is a felony that

is a crime of violence or a controlled substance offense, and

(3) the defendant has at least two prior felony convictions for

either a crime of violence or a controlled substance offense.

            Mungo   only     challenges     whether     his    other   felony

convictions were “prior” to his conviction for the drug conspiracy.

The drug conspiracy began in January 1997 and continued through

September 2005. To establish that Mungo was a career offender, the

district court relied on felony convictions Mungo sustained in 1998

and 2002. In so doing, the district court properly determined that

because the conspiracy continued after Mungo was convicted for the

other offenses, those convictions can properly be considered “prior

felony convictions” for purposes of categorizing him as a career

offender.     See United States v. Elwell, 984 F.2d 1289, 1298 (1st

Cir. 1993).

            Steven and Robert Byrd question whether the district

court complied with Fed. R. Crim. P. 11 in conducting their guilty

plea   hearings.     Reviewing   their     records    for   plain   error,    we




                                   - 4 -
conclude the district court conducted a thorough inquiry pursuant

to Rule 11.       Accordingly, we find no error.

            Lastly,      Robert    Byrd   contends       that   his    sentence    is

unreasonable, but he offers no basis for this contention.                         The

record    shows    the   district      court    appropriately     calculated      the

advisory guideline range and considered it in conjunction with

other relevant factors under the Guidelines and 18 U.S.C. § 3553(a)

(2000).    See United States v. Moreland, 437 F.3d 424, 432-33 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006).                          Robert Byrd’s

sentence, which is well within the applicable Guidelines range and

the   statutory     maximum,      is   therefore    reasonable.         See   United

States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S.

Ct. 2309 (2006); see also Rita v. United States, 127 S. Ct. 2456,

2462-65 (2007).

            Pursuant      to   Anders,     we     have    examined      Defendants’

respective records and find no meritorious issues for appeal.                     We

therefore affirm the district court’s judgment.                       We also deny

Robert Byrd’s motion to deconsolidate his case from Steven Byrd’s

and Mungo’s appeals. This court requires that counsel inform their

respective clients, in writing, of their right to petition the

Supreme Court of the United States for further review.                        If any

Defendant requests that such a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.


                                        - 5 -
Counsel’s motion must state that a copy thereof was served on the

client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 6 -